     Case 3:15-cv-02320-JM-AHG Document 97 Filed 01/28/20 PageID.2625 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    SHAVONDA HAWKINS, on behalf of                      Case No.: 3:15-cv-2320-JM-AHG
      herself and all others similarly situated,
12                                                        ORDER GRANTING JOINT
                                         Plaintiff,       MOTION TO MODIFY BRIEFING
13
      v.                                                  SCHEDULE
14
      THE KROGER COMPANY,
15
                                       Defendant.         [ECF No. 96]
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      1
                                                                               3:15-cv-2320-JM-AHG
     Case 3:15-cv-02320-JM-AHG Document 97 Filed 01/28/20 PageID.2626 Page 2 of 2


 1         This matter comes before the Court on the parties’ Joint Motion to Modify Briefing
 2   Schedule (ECF No. 96) in connection with Plaintiff’s pending Motion to Compel
 3   (ECF No. 88). Upon review, and for good cause shown, the Court GRANTS the Joint
 4   Motion. Accordingly, the briefing schedule is modified as follows:
 5         (1) Defendant’s opposition brief to Plaintiff’s Motion to Compel is due by
 6            February 5, 2020.
 7         (2) Plaintiff’s reply brief is due by February 12, 2020.
 8         IT IS SO ORDERED.
 9
10   Dated: January 28, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                            3:15-cv-2320-JM-AHG
